                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:09-CR-189-RJC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                 Plaintiff,                                )
                                                           )
     v.                                                    )   ORDER
                                                           )
 MARVIN SUNTATE MOBLEY,                                    )
                                                           )
                 Defendant.                                )
                                                           )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Document” (Document No. 215) filed April 22, 2020. In accordance with the Local Rules, the

Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Response To Government’s Motion For A Reduction Of

Sentence Pursuant To Rule 35(b) contains sensitive and private information that is inappropriate

for public access. Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Document”

(Document No. 215) is GRANTED, and Defendant’s Response To Government’s Motion For A

Reduction Of Sentence Pursuant To Rule 35(b) (Document No. 214) is sealed until further Order

of this Court.

                                  Signed: April 23, 2020




      Case 3:09-cr-00189-RJC-DCK Document 216 Filed 04/23/20 Page 1 of 1
